Hon. Odls Tomachefsky         Oplnlon No. V-663
County Attorney
Washington County             Re: Legallty,of member of
Brenham, Texas                    County School Board
                                  contracting with a
                                  local school district
                                  for the s,aleof gaso-
                                  line for repairs for
                                  Its school busses.
Dear Sir:
          We refer to your letter request on the follow-
ing question:
          "Can a member of the Board of County
     School Trustees sell gasoline 'toa school
     district, and can such Board member do re-
     pair work on school busses belonging to
     local school districts located In the.coun-
     ty where such member,,lsa member of the
     County School Board.
          Article 2687a, Vernon's Civil Statutes, re-
lates to lntradistrlctitransportation of pupils. It p?o-
vldes for the making of a contract by the trustees of an
Independent or common school district for such transpor-
tation and contains other provisions not necessary here
to state. Roblson v. Draper, ly3 Tex. 280, 127 S.W.(2d)
181.
          Article V, Ii.B. 295, of Acts of 1947, 50th
Legislature, relates to Interdistrict as well as the
lntradlstrlct transportation of pupils. It provides
that the County School Board and County Superintendent,
subject to the approval of the State Superintendent of
Public Instruction, may set up the most efficient sys-
tem of transportation possible for the purpose of trans-
porting pupils from their district:;and within their dis-
tricts. It further provides for the making of R contract
by the County Board of Trustees for bus drivers for such
transportation; and the payment of snlarles of same out
of the County Board.Transportatlon Fund when said drlv-
Hon. Odls Tomachefsky, page 2   (V-663)


em are employed by the County Board, and that the Coun-
ty Board of Education shall distribute funds In the
County Board Transportation Fund equitably to the eligl-
ble districts who have properly shown budgetary need for
State aid In accordance wlth provisions of the Act.
(Opinion No. V-139).
          Article XIV of Ii.,B.295 provides that "All
motor vehicles Including busses and bus bodies, tires
and tubes, purchased for or by any school district re-
ceiving aid under the terms of any equalization act. . .
shall be purchased by and through the Board of Control.
And no such school district or its officers or employees
shall have the power to purchase for such school dis-
trlct any of such Items except in those instances where-
in an emergency requires an immediate purchase thereof,
to be reported to and approved by the Board of Control."
          The Immediate control and management of the
various school districts of Texas Is in their respective
local boards of trustees and the school laws vest In
them the power to contract for their needs. Articles
2749, 2780, 2827 and 2774a, Section 4, V. C. S. having
authority to operate a transportation system for their
scholastics, district boards of trustees have the power
and do contract for gasoline and repairs for their busses
necessary in the operation of that system. This the lo-
cal board may do without the approval of the County School
Board or the State Board of Control. In cases of emergen-
cy they may contract or purchase,without approval from
the Board of Control, those Item8 ordinarily requiring
approval of the State Board as set out In Article XIV,
H. B. 295.
          Clearly, therefore, the business of purch,as-
ing or contracting for gasoline or repairs on school
busses owned by local-school districts is the business
of the local school district boards and constitutes no
part of the functions of the county board of school trus-
tees.
          This office has heretofore held that the sale
of gasoline or other supplies by a person to a school
district, such person being a trustee of the school d!.s-.
trlct to which the supplies are sold 1s void as against
public policy. Opinions Nos;.o-1583, O-1014, O-2755,
O-878, O-2306. It is well established In Texas that
contracts entered Into by a public officer in his offl-
clal capacity are illegal and void l.fsuch officer eith-
 Hon. Odls'Tomachefsky, page 3    (v-6U3)                  :rri;



 er directly or lndiroctly tin::a pec\lnln
                                         ry lnl:.c:f*